SIBLEY, Circuit Judge.
These are appeals from judgments in habeas corpus cases to test warrants of removal to other States for trial on federal offenses. The áppellee moves to dismiss the appeals on the ground that since they were taken the Act of June 29, 1938, has gone into effect, which he urges prevents consideration of them, there being in. the Act no saving of-pending cases. The Act amends 28 U.S.C.A. § 463(a) by inserting a proviso so that it shall read thus:
“In a proceeding in habeas corpus in a district court, or before a district judge, or a circuit judge, the final order shall be subject to review, on appeal, by the circuit court of appeals of the circuit wherein the proceeding is had: Provided, however, That there shall be no right of appeal from such order in any habeas corpus proceeding to test the validity of a warrant of removal issued pursuant to the provisions of section 1014 of the Revised Statutes [section 591 of Title 18], or the detention pending removal proceedings. * * ”
The question is whether the words “There shall be no right of -appeal from such order” merely prevents the taking of an appeal after the date of the Act, or whether they also cut off the prosecution of one already taken and its decision by the appellate court. We think the latter is the true intent of Congress. The Committee Reports on the Act show that there had been experience of delay and obstruction of justice through such appeals, and! the purpose of the Act was to have the accused after a decision against him on this preliminary matter to have his next hearing in his trial in the court to which removed, with the usual right to appeal there. The title of the Act reads: “An Act To abolish appeals in habeas corpus proceedings brought to test the validity of orders of removal.” The language in the body of the Act denies any “right of appeal.” We think it clear that the intent is. to cut such appeals off entirely, without saving those that are pending. It is usual to-add a saving clause if pending cases are to be excepted.1 There is no good reason, why an accused who has just taken an appeal should be favored over another who-is about to take one. The words “right of appeal” do not mean simply the right to-appeal or to take an appeal, but refer to the whole appellate procedure. When the right of appeal is cut off, a pending appeal dies, just as when a statutory cause of action is-cut off by repeal without saving clause a pending action upon it dies. Norris v. Crocker, 13 How. 429, 14 L.Ed. 210; Western Union Telegraph Co. v. Louisville & Nashville R. Co., 258 U.S. 13, 42 S.Ct. 258,. 66 L.Ed. 437. The appellants no longer have a standing in court. The appellate court in such a case acts according to the-law as it is when judgment is to be rendered, and not as it was when the appeal ' was taken. 3 Am.Jur. Appeal and Error, § 1157.
The same result is reached if the-Act be treated as affecting the jurisdiction of the court. That it was so intended is likely, for it is an amendment of the statute which gives appellate jurisdiction over habeas corpus judgments. A repeal of the law giving the appellate court jurisdiction prevents a judgment though the case has. *559been argued and submitted for decision. Ex parte McCardle, 7 Wall. 506, 19 L.Ed. 264. So does an amendment which excludes the pending case. Baltimore & P. Railroad Co. v. Grant, 98 U.S. 398, 25 L. Ed. 231. See, also, Merchants’ Insurance Co. v. Ritchie, 5 Wall. 541, 18 L.Ed. 540. There is no vested right in a pending appeal. This Act operates only prospectively, but it is effective to abolish the appeals to which it relates whether already taken and pending at its date or not. The appeals are accordingly dismissed.

 Recent • instances of saving clauses where a- right of suit was abolished are the Acts of May 14, 1934, § 2, and August 21, 1937, § 2. 28 U.S.C.A. § 41 (la) (a) and (b).